Exhibit 10.4

EXECUTION COPY

PERFORMANCE SUPPORT AGREEMENT

THIS PERFORMANCE SUPPORT AGREEMENT dated as of November 19, 2015 and effective
as of the Lease Closing Date (this “Agreement”), is between SPRINT CORPORATION,
a Delaware corporation (“Performance Support Provider”) and MOBILE LEASING
SOLUTIONS, LLC, a Delaware limited liability company (“Performance
Beneficiary”).

WHEREAS, pursuant to that certain First Step Transfer Agreement dated as of the
date hereof and effective as of the Lease Closing Date (as amended, supplemented
or otherwise modified from time to time, the “First Step Transfer Agreement”),
among the Originators, as transferees, and the Lessees, as transferors and
Servicer, the Originators will on the Lease Closing Date and from time to time
contribute Devices and related Customer Leases to the Lessees as further
described in the First Step Transfer Agreement;

WHEREAS, pursuant to that certain Second Step Transfer Agreement dated as of the
date hereof and effective as of the Lease Closing Date (as amended, supplemented
or otherwise modified from time to time, the “Second Step Transfer Agreement”),
among the Lessees, as sellers, and Performance Beneficiary, as buyer, (i) the
Lessees will on Lease Closing Date and from time to time sell Devices and the
Customer Lease-End Rights and Obligations (as defined in the Second Step
Transfer Agreement) under the related Customer Leases to Performance Beneficiary
as further described in the Second Step Transfer Agreement and (ii) the
Performance Beneficiary has agreed to pay to the Lessees the Purchase Price (as
defined in the Second Step Transfer Agreement), all as further described in the
Second Step Transfer Agreement;

WHEREAS, pursuant to that certain Master Lease Agreement, dated as of the date
hereof and effective as of the Lease Closing Date (as amended, supplemented or
otherwise modified from time to time, the “Master Lease Agreement”; capitalized
terms used herein and not defined herein shall have the meanings assigned to
such terms in the Master Lease Agreement), by and among the Lessees, Servicer,
Performance Beneficiary and Collateral Agent, as supplemented by each Device
Lease Schedule agreed as of the Lease Closing Date by the Lessees and
Performance Beneficiary (the Master Lease Agreement together with each Device
Lease Schedule, collectively, the “Device Leases” and, each, a “Device Lease”),
Performance Beneficiary will on the Lease Closing Date commence leasing Devices
to Lessees;

WHEREAS, pursuant to that Servicing Agreement, dated as of the date hereof and
effective as of the Lease Closing Date (as amended, supplemented or otherwise
modified from time to time, the “Servicing Agreement”), by and among the
Lessees, Servicer, Performance Beneficiary and Collateral Agent, Servicer will
service the Devices and Related Customer Leases for Lessees and Performance
Beneficiary as further described in the Servicing Agreement;



--------------------------------------------------------------------------------

WHEREAS, the Parties intend that the Transaction Documents create a financing
for all U.S. federal, state and local income tax purposes, and thus specifically
that (i) the Cash Purchase Price paid under the Second Step Transfer Agreement
at closing be treated for such purposes as amounts loaned by Performance
Beneficiary for which the Devices provide security and (ii) the Rental Payments
payable to Performance Beneficiary under the Device Leases be treated for such
purposes as payments on such indebtedness owed to Performance Beneficiary;

WHEREAS, Performance Support Provider is the direct or indirect parent of each
of the Originators, the Lessees and Servicer (each, a “Covered Entity” and,
collectively, the “Covered Entities”) and will receive substantial direct and
indirect benefits from the sale and leaseback arrangements contemplated by the
First Step Transfer Agreement, the Second Step Transfer Agreement, the Device
Leases and the other Sprint Transaction Documents; and

WHEREAS, it is a condition precedent to Performance Beneficiary entering into
the Second Step Transfer Agreement and the Device Leases that Performance
Support Provider shall have executed and delivered this Agreement.

NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein and other good and valuable consideration the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

Section 1. Undertaking. Performance Support Provider hereby absolutely,
unconditionally and irrevocably assures and undertakes for the benefit of
Performance Beneficiary the due and punctual performance and observance by the
Covered Entities of all their respective covenants, agreements, undertakings,
indemnities and other obligations (including, in each case, those related to the
breach by any Covered Entity of its respective representations and warranties),
whether monetary or non-monetary and regardless of the capacity in which
incurred (including all of its payment, repurchase, indemnity and similar
obligations, including in respect of Dilutions), under the Transaction Documents
to which any Covered Entity is a party but excluding any covenant, agreement,
undertaking, indemnity and other obligation of any Lessee to pay any Rental
Payment, Device Lease Early Termination Amount or Present Value Device Lease
Amount, whether or not constituting a Guaranteed Obligation under the Sprint
Guarantee) (collectively, the “Performance Support Obligations”), irrespective
of: (a) the validity, binding effect, legality, subordination, disaffirmance,
enforceability or amendment, restatement, modification or supplement of, or
waiver of compliance with, the Master Lease Agreement, the other Transaction
Documents or any documents related hereto or thereto, (b) any change in the
existence, formation or ownership of, or the bankruptcy or insolvency of, any
Covered Entity, (c) any extension, renewal, settlement, compromise, exchange,
waiver or release in respect of any Performance Support Obligation (or any
collateral security therefor, including the property sold, contributed (or
purportedly sold or contributed) or otherwise pledged or transferred by any
Originator under the First Step Transfer Agreement or by any Lessee under the
Second Step Transfer Agreement) or by any party to this Agreement, the other
Transaction Documents or any related documents, (d) the existence of any claim,
set-off, counterclaim or other right that Performance Support Provider or any
other Person may have against any Covered Entity or any other Person, (e) any
impossibility or impracticability of performance, illegality, force majeure, act
of Governmental Authority or

 

2



--------------------------------------------------------------------------------

other circumstance that might otherwise constitute a legal or equitable
discharge or defense available to, or provide a discharge of, Performance
Support Provider, (f) any Law affecting any term of any of the Performance
Support Obligations, the Device Leases or any other Transaction Document or any
rights of Performance Beneficiary with respect thereto or otherwise, (g) the
failure by Performance Beneficiary to take any steps to perfect and maintain
perfected its interest in any collateral security or (h) any failure to obtain
any authorization or approval from or other action by, or to make any
notification to or filing with, any Governmental Authority required in
connection with the performance of the Performance Support Obligations or
otherwise.

Without limiting the generality of the foregoing, Performance Support Provider
agrees that if any Covered Entity shall fail in any manner whatsoever to perform
or observe any of its Performance Support Obligations when the same shall be
required to be performed or observed under any applicable Transaction Document
to which it is a party, Performance Support Provider will itself duly and
punctually perform or observe or cause to be performed or observed such
Performance Support Obligations. Performance Support Provider hereby expressly
waives diligence, presentment, demand, protest or notice of any kind whatsoever,
as well as any requirement that Performance Beneficiary exhaust any right to
take any action against any Covered Entity or any other Person (including the
filing of any claims in the event of a receivership or bankruptcy of any Covered
Entity or any other Person), or with respect to any collateral at any time
securing any of the Performance Support Obligations, and hereby consents to any
and all extensions of time of the due performance of any or all of the
Performance Support Obligations. Performance Support Provider hereby irrevocably
waives, and agrees that it shall not exercise or assert, any right to
reimbursement from any Lessee or any Originator that it may acquire by way of
subrogation or otherwise. Performance Support Provider also hereby expressly
waives all other defenses it may have as a guarantor or a surety generally or
otherwise based upon suretyship, impairment of collateral or otherwise in
connection with the Performance Support Obligations, whether in equity or at
law. Notwithstanding anything to the contrary herein, it is expressly
acknowledged that this Agreement is not a guarantee of the collection of any
particular Customer Receivable, and there shall be no recourse to Performance
Support Provider for any non-payment or delay in payment of any Customer
Receivable solely by reason of the bankruptcy, insolvency or lack of
creditworthiness of the related Customer or the uncollectability of any such
Customer Receivable or for any Performance Support Obligations the payment of
which could otherwise constitute recourse to Performance Support Provider or any
Covered Entity for uncollectible Customer Receivables; provided that, for the
avoidance of doubt, this paragraph shall not relieve Performance Support
Provider or any Covered Entity from making any payments required to be made by
it pursuant to any Transaction Document to which it is a party with respect to
any Deemed Collections (as defined in the Servicing Agreement).

Section 2. Confirmation. Performance Support Provider hereby confirms that the
transactions contemplated by the Transaction Documents have been arranged among
the Covered Entities and Performance Beneficiary, as applicable, with
Performance Support Provider’s full knowledge and consent and any amendment,
restatement, modification or supplement of, or waiver of compliance with, the
Transaction Documents in accordance with the terms thereof by any of the
foregoing shall be deemed to be with Performance Support Provider’s full
knowledge and consent. Performance Support Provider hereby confirms that on

 

3



--------------------------------------------------------------------------------

the date hereof it owns (directly or indirectly) 100% of the equity interests of
each Covered Entity. Performance Support Provider agrees to notify Performance
Beneficiary in the event that it ceases to own (directly or indirectly) 100% of
the equity interests of any Covered Entity.

Section 3. Representations and Warranties. Performance Support Provider
represents and warrants to Performance Beneficiary as of the Lease Closing Date,
as follows:

(a) Organization and Good Standing. It has been duly organized and is validly
existing as a corporation in good standing under the Laws of its jurisdiction of
organization, with power and authority to own its properties and to conduct its
business as such properties are presently owned and such business is presently
conducted.

(b) Due Qualification. It is duly qualified to do business in good standing, and
has obtained all necessary qualifications, licenses and approvals, in all
jurisdictions in which its ownership or lease of property or the conduct of its
business requires such qualifications, licenses or approvals, except where the
failure to be in good standing or to hold any such qualifications, licenses and
approvals could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.

(c) Power and Authority; Due Authorization. It (i) has all necessary power and
authority to (A) execute and deliver this Agreement and the other Transaction
Documents to which it is a party and (B) carry out the terms of and perform its
obligations under this Agreement and the other Transaction Documents to which it
is a party and (ii) has duly authorized by all necessary corporate action the
execution, delivery and performance of this Agreement and the other Transaction
Documents to which it is a party.

(d) Binding Obligations. This Agreement constitutes, and each other Transaction
Document to be signed by it when duly executed and delivered by it will
constitute, a legal, valid and binding obligation of Performance Support
Provider, enforceable against it in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

(e) No Violation. The consummation of the transactions contemplated by this
Agreement and the other Transaction Documents to which it is a party and the
performance by it of the terms hereof and thereof will not (i) violate or result
in a default under, (A) its certificate of incorporation or by-laws or (B) in
the context of the transactions contemplated by this Agreement and the other
Transaction Documents applicable to it, any material indenture, agreement or
instrument binding on it, (ii) result in the creation or imposition of any Lien
upon any of its properties pursuant to the terms of any such indenture,
agreement or instrument except for any Lien arising pursuant to the Transaction
Documents or that could not reasonably be expected to have a Material Adverse
Effect, or (iii) violate in any material respect any Law applicable to it or any
of its properties.

(f) No Proceedings. There are no actions, suits or proceedings by or before any
arbitrator or Governmental Authority pending against or, to its actual
knowledge, threatened

 

4



--------------------------------------------------------------------------------

against it (i) as to which there is a reasonable possibility of an adverse
determination and that, if adversely determined, could reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect or
(ii) relating to the consummation of the purposes of this Agreement or of any of
the other Transaction Documents to which it is a party.

(g) Governmental Approvals. No authorization or approval or other action by, and
no notice to or filing with, any Governmental Authority is required for the due
execution, delivery and performance by it of this Agreement or the other
Transaction Documents to which it is a party or the transactions contemplated
hereby or thereby except for filings with the Securities and Exchange Commission
(the “SEC”) to the extent required by Law.

(h) Financial Condition. All financial statements of Performance Support
Provider and its consolidated Subsidiaries (including the notes thereto)
delivered to Performance Beneficiary pursuant to Section 4 present fairly, in
all material respects, the actual financial position and results of operations
and cash flows of Performance Support Provider and its consolidated Subsidiaries
as of the dates and for the periods presented or provided, in each case, in
accordance with GAAP, subject to year-end audit adjustments and the absence of
footnotes in the case of all interim balance sheets of Performance Support
Provider. Since March 31, 2015, there has been no material adverse change in the
business, assets, operations or financial condition of Performance Support
Provider and its Subsidiaries, taken as a whole.

(i) Accurate Reports. None of the reports, financial statements, certificates or
other information (other than forward-looking statements, projections and
statements of a general industry nature, as to which it represents only that it
acted in good faith and utilized assumptions reasonable at the time made and due
care in the preparation of such statement or projection) furnished or to be
furnished by or on behalf of it (excluding information received from Customers)
in writing (including, without limitation, by electronic delivery) to
Performance Beneficiary in connection with this Agreement or any other
Transaction Document or any amendment hereto or delivered hereunder or
thereunder (as modified or supplemented by other information so furnished) taken
together with any information contained in the public filings made by
Performance Support Provider with the SEC pursuant to the 1934 Act contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not materially misleading.

(j) ERISA. No ERISA Event has occurred or is reasonably expected to occur that,
when taken together with all other such ERISA Events for which liability is
reasonably expected to occur, could reasonably be expected to result in a
Material Adverse Effect.

As used in this Section 3(j), the following terms shall have the following
meanings:

“Code” means the Internal Revenue Code of 1986, as amended.

“ERISA” means the U.S. Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means, with respect to any Person, any trade or business
(whether or not incorporated) that, together with such Person, is treated as a
single employer under Section

 

5



--------------------------------------------------------------------------------

414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414(m) of
the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043(c) of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period referred to in Section 4043(a) is
waived), (b) any failure by any Plan to satisfy the minimum funding standards
(within the meaning of Sections 412 or 430 of the Code or Section 302 of ERISA)
applicable to such Plan, whether or not waived, (c) the filing pursuant to
Section 412(c) of the Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan, (d) the
incurrence by Performance Support Provider, the Servicer, any Originator, any
Lessee or any ERISA Affiliate thereof of any liability under Title IV of ERISA
with respect to the termination of any Plan, (e) the receipt by Performance
Support Provider, the Servicer, any Originator, any Lessee or any ERISA
Affiliate thereof from the PBGC or a plan administrator of any notice relating
to an intention to terminate any Plan or Plans or to appoint a trustee to
administer any Plan under Section 4042 of ERISA, (f) the incurrence by
Performance Support Provider, the Servicer, , any Originator, any Lessee or any
ERISA Affiliate thereof of any liability with respect to the withdrawal or
partial withdrawal from any Plan or Multiemployer Plan, or (g) the receipt by
Performance Support Provider, the Servicer, any Originator, any Lessee or any
ERISA Affiliate thereof of any notice, or the receipt by any Multiemployer Plan
from Performance Support Provider, the Servicer, any Originator, any Lessee or
any ERISA Affiliate thereof of any notice, concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent within the meaning of Section 4245 of ERISA, or is in
reorganization within the meaning of Section 4241 of ERISA, or in endangered or
critical status (within the meaning of Section 432 of the Code or Section 305 or
Title IV of ERISA).

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which Performance Support Provider, the
Servicer, any Originator, any Lessee or any ERISA Affiliate thereof is (or, if
such plan were terminated, would under Section 4069 of ERISA be deemed to be) an
“employer” as defined in Section 3(5) of ERISA.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

(k) Tax Returns and Payments. It has filed all federal income tax returns and
all other material tax returns that are required to be filed by it and has paid
all taxes due pursuant to such returns or pursuant to any assessment received by
it, except (i) for any such taxes or assessments that are being appropriately
contested in good faith by appropriate proceedings and with respect to which
adequate reserves in conformity with GAAP have been provided or (ii) to the
extent that the failure to do so could not reasonably be expected to result in a
Material Adverse Effect.

 

6



--------------------------------------------------------------------------------

No tax lien has been filed, and, to its actual knowledge, no claim is being
asserted, with respect to any such tax or assessment that could reasonably be
expected to result in a Material Adverse Effect.

Section 4. Covenants. Performance Support Provider covenants and agrees that,
from the Lease Closing Date until (i) all the Performance Support Obligations
are indefeasibly paid and satisfied in full and (ii) all the Guaranteed
Obligations under and as defined in the Sprint Guarantee are indefeasibly paid
and satisfied in full, it shall observe and perform the following covenants:

(a) Compliance with Laws. It shall comply with all applicable Laws, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

(b) Preservation of Corporate Existence. Except as expressly permitted under
Section 4(c), it shall preserve and maintain its existence, rights, franchises
and privileges in the jurisdiction of its organization, and qualify and remain
qualified in good standing in all jurisdictions in which its ownership or lease
of property or the conduct of its business requires such qualifications, except
where the failure to be in good standing or to qualify or preserve or maintain
such existence, rights, franchises or privileges could not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.

(c) Mergers, Sales, Etc. It shall not consolidate with or merge with or into any
other Person or sell, lease or transfer all or substantially all of its property
and assets, unless (i) no Default or Lease Event of Default has occurred and is
continuing or would result immediately after giving effect thereto, (ii) if it
is not the surviving entity or if it sells, leases or transfers all or
substantially all of its property and assets, the surviving entity or the Person
purchasing or being leased the assets agrees to be bound by the terms and
provisions applicable to it hereunder and under the Transaction Documents to
which it is a party, (iii) Performance Support Provider reaffirms in a writing,
in form and substance reasonably satisfactory to Performance Beneficiary, that
its obligations under this Agreement and any other Transaction Document to which
it is a party shall apply to the surviving entity, and (iv) Performance
Beneficiary receives such additional certifications and opinions of counsel as
it shall reasonably request.

(d) Other Information. It shall promptly, from time to time, provide such other
information, documents, records or reports respecting the condition or
operations, financial or otherwise, of any Covered Entity as Performance
Beneficiary may from time to time reasonably request relating to the Covered
Entities and the transactions contemplated by this Agreement and any other
Transaction Document, in order to protect the interests of Performance
Beneficiary under or as contemplated by this Agreement or any other Transaction
Document or to comply with any Law or any regulatory authority; provided that
Performance Support Provider shall not be required to furnish such other
information to the extent that Performance Support Provider has determined in
good faith that it is prohibited from furnishing such other information by any
Law or a Contractual Obligation or because such information is Relevant Personal
Data subject to Section 7.1(h) of the Master Lease Agreement or Section 8.1(l)
of the Servicing Agreement (it

 

7



--------------------------------------------------------------------------------

being understood and agreed that this Section 4(d) shall not be applied to
augment the periodic reporting obligations of Performance Support Provider under
this Agreement).

(e) Reporting Requirements. It shall, unless Performance Beneficiary shall
otherwise consent in writing, furnish to Performance Beneficiary each of the
following:

(i) Quarterly Financial Statements. Within 45 days after the close of each of
the first three fiscal quarters of each fiscal year, its Form 10-Q as filed with
the SEC.

(ii) Annual Financial Statements. Within 75 days after the end of each of its
fiscal years, the audited consolidated statements of operations, changes in
stockholders’ equity and cash flows of Performance Support Provider and its
Subsidiaries for such fiscal year and the related audited consolidated balance
sheet for Performance Support Provider and its Subsidiaries as of the end of
such fiscal year, setting forth in each case in comparative form the
corresponding figures for the previous fiscal year, all reported on by Deloitte
LLP or other independent public accountants of recognized national standing
(without a “going concern” or like qualification or exception and without any
qualification or exception as to the scope of such audit), to the effect that
such audited consolidated financial statements present fairly in all material
respects the financial condition and results of operations of Performance
Support Provider and its Subsidiaries on a consolidated basis in accordance with
GAAP consistently applied.

(iii) Compliance Certificate. Together with the financial statements required
hereunder, a compliance certificate in substantially the form of Exhibit A
attached hereto signed by an authorized officer of Performance Support Provider
and dated the date of such annual financial statement or such quarterly
financial statement, as the case may be.

Documents and information required to be delivered pursuant to this Section 4
(to the extent any such documents are included in materials otherwise filed with
the SEC) may be delivered electronically, and, if so delivered, shall be deemed
to have been delivered on the date on which Performance Support Provider posts
such documents, or provides a link thereto, on its website or another relevant
website, if any, to which Performance Beneficiary has access (whether a
commercial, third-party website or whether sponsored by Performance Beneficiary
or any express third-party beneficiary of this Agreement). Any information
provided by Performance Support Provider under this Section 4(e) or any other
provision of this Agreement shall be subject to the confidentiality provisions
set forth in Section 20 of the MLS Intercreditor Agreement or otherwise
applicable to such information pursuant to the terms of any other Transaction
Document.

(f) Provision of Wireless Services. It will or will cause one or more Affiliates
to provide wireless network services to Customers in accordance with each
Customer Lease or other agreement, contract or document (including any terms and
conditions, purchase order or invoice) related to any rights or obligations of
any party under a Customer Lease, subject to the Credit and Collection Policy.

 

8



--------------------------------------------------------------------------------

(g) Leasing Program. It will not and will cause its Affiliates not to
discontinue the leasing program relating to the Devices or Related Customer
Leases or take any corporate action to discontinue such leasing program.

(h) Non-Return Remedies. It will and will cause the Covered Entities and, if
applicable, any other Sprint Party, to comply with the Non-Return Remedies.

(i) Fair Market Value Consideration. It will not and will cause each Covered
Entity not to publish or disseminate on its website or otherwise the fair market
value consideration for any Device purchasable by a Customer pursuant to such
Customer’s purchase option in the relevant Customer Lease for any period after
the relevant Scheduled Customer Lease Term other than the fair market value
consideration specified by Performance Beneficiary in writing to Performance
Support Provider pursuant to Section 5.3(f) of the Second Step Transfer
Agreement.

(j) Arm’s Length Relationship. It will and will cause the Covered Entities to
maintain an arm’s-length relationship with Performance Beneficiary (for the
avoidance of doubt, the parties hereto agree that the Transaction Documents and
the transactions contemplated by the Transaction Documents are arm’s-length
commercial transactions between the Sprint Parties, on the one hand, and the
Performance Beneficiary, on the other). Performance Support Provider will not
and will cause each Covered Entity not to hold itself out as being in any way
connected or associated with the business of Performance Beneficiary (other than
solely as a result of the transactions and relationships contemplated by the
Transaction Documents and except that Servicer may act as agent for Performance
Beneficiary in accordance with the Servicing Agreement).

(k) No Modification. It will not and will cause each Covered Entity not to
alter, modify or change the Devices other than in the ordinary course of
business, except that no Sprint Party shall be responsible for any alteration,
modification or change made to a Device by a Customer or for any repairs made by
a third-party maintenance provider on behalf of a Customer. Performance Support
Provider will not and will cause each Covered Entity not to amend, waive or
otherwise modify any term or condition of any Customer Lease except in
accordance with Section 8.2(a) of the Servicing Agreement.

Section 5. Miscellaneous.

(a) Performance Support Provider agrees that any payments hereunder will be made
in the manner set forth in Section 2.15 of the Servicing Agreement.

(b) No amendment or waiver of any provision of this Agreement nor consent to any
departure by Performance Support Provider therefrom shall be effective unless
the same shall be in writing and signed by Performance Beneficiary and
Performance Support Provider. No failure on the part of Performance Beneficiary
to exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right.

 

9



--------------------------------------------------------------------------------

(c) This Agreement shall bind and inure to the benefit of the parties hereto and
their respective successors and assigns. The parties hereto may not assign,
delegate or otherwise transfer any rights or obligations hereunder except as
permitted under Section 11.5 of the Master Lease Agreement and, in any event,
except as permitted under Section 4(c), Performance Support Provider shall not
assign, delegate or otherwise transfer any of its obligations or duties
hereunder without the prior written consent of Performance Beneficiary.
Performance Support Provider expressly acknowledges that all of Performance
Beneficiary’s right, title and interest in, to and under this Agreement shall be
assigned as collateral to the Collateral Agent for the benefit of the Finance
Parties, and Performance Support Provider consents to such assignment. The
parties hereto agree that the Collateral Agent (and any assignee thereof) is an
intended third-party beneficiary of this Agreement and is entitled to enforce
the rights of Performance Beneficiary arising hereunder, including requiring
payment of any amounts required to be paid to Performance Beneficiary to be paid
directly to the MLS Collection Account.

(d) THIS AGREEMENT, INCLUDING THE RIGHTS AND DUTIES OF THE PARTIES HERETO, SHALL
BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK (INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE
STATE OF NEW YORK, BUT WITHOUT REGARD TO ANY OTHER CONFLICT OF LAWS PROVISIONS
THEREOF).

(e) EACH PARTY HERETO HEREBY EXPRESSLY WAIVES ANY RIGHT TO A TRIAL BY JURY IN
ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS UNDER THIS AGREEMENT,
ANY OTHER TRANSACTION DOCUMENT OR ANY AMENDMENT, INSTRUMENT OR DOCUMENT
DELIVERED OR THAT MAY IN THE FUTURE BE DELIVERED IN CONNECTION HEREWITH AND
AGREES THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT
A JURY.

(f) EACH PARTY HERETO HEREBY ACKNOWLEDGES AND AGREES THAT:

(i) IT IRREVOCABLY (A) SUBMITS TO THE JURISDICTION, FIRST, OF ANY UNITED STATES
FEDERAL COURT, AND SECOND, IF FEDERAL JURISDICTION IS NOT AVAILABLE, OF ANY NEW
YORK STATE COURT, IN EITHER CASE SITTING IN NEW YORK, NEW YORK IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT AND ANY OTHER
TRANSACTION DOCUMENT, (B) AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED ONLY IN SUCH NEW YORK STATE OR FEDERAL
COURT AND NOT IN ANY OTHER COURT, AND (C) WAIVES, TO THE FULLEST EXTENT IT MAY
EFFECTIVELY DO SO, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF
SUCH ACTION OR PROCEEDING.

 

10



--------------------------------------------------------------------------------

(ii) TO THE EXTENT THAT IT HAS OR HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM THE
JURISDICTION OF ANY COURT OR FROM ANY LEGAL PROCESS (WHETHER THROUGH SERVICE OR
NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID TO EXECUTION, EXECUTION
OR OTHERWISE) WITH RESPECT TO ITSELF OR ITS PROPERTY, IT HEREBY IRREVOCABLY
WAIVES SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER OR IN CONNECTION WITH
THIS AGREEMENT.

(g) Performance Support Provider agrees to do all such things and execute all
such documents as Performance Beneficiary may reasonably consider necessary or
desirable to give full effect to this Agreement and to perfect or preserve the
rights and powers of Performance Beneficiary hereunder or with respect hereto.

Section 6. Termination of Agreement.

(a) This Agreement and Performance Support Provider’s obligations hereunder
shall remain operative and continue in full force and effect from the Lease
Closing Date until such time as (i) all the Performance Support Obligations are
indefeasibly paid and satisfied in full and (ii) all the Guaranteed Obligations
under and as defined in the Sprint Guarantee are indefeasibly paid and satisfied
in full, provided that this Agreement and Performance Support Provider’s
obligations hereunder shall continue to be effective or shall be reinstated, as
the case may be, if at any time payment or other satisfaction of any of the
Performance Support Obligations is rescinded or must otherwise be restored or
returned upon the bankruptcy, insolvency or reorganization of any Covered Entity
as though such payment had not been made or other satisfaction had not occurred.
To the fullest extent permitted by Law, no invalidity, irregularity or
unenforceability by reason of the bankruptcy, insolvency, reorganization or
other similar Laws or any other Law or order of any Governmental Authority
thereof purporting to reduce, amend or otherwise affect the Performance Support
Obligations shall impair, affect or be a defense to or claim against the
obligations of Performance Support Provider under this Agreement.

(b) This Agreement shall survive the insolvency of any Covered Entity,
Performance Beneficiary or any other Person and the commencement of any case or
proceeding by or against any Covered Entity or any other Person under any
bankruptcy, insolvency, reorganization or other similar Law. No automatic stay
under any bankruptcy, insolvency, reorganization or other similar Law with
respect to any Covered Entity or any other Person (other than the Performance
Support Provider to the extent required by applicable law) shall postpone the
obligations of Performance Support Provider under this Agreement.

Section 7. Set-off. Performance Beneficiary is hereby authorized at any time
during the continuance of an Event of Default (in addition to any other rights
it may have) to setoff, appropriate and apply (without presentment, demand,
protest or other notice, each of which are hereby expressly waived) any
indebtedness held or owing by Performance Beneficiary to or for the account of
Performance Support Provider against amounts owing by Performance Support
Provider hereunder (even if contingent and unmatured).

 

11



--------------------------------------------------------------------------------

Section 8. Entire Agreement; Severability; No Party Deemed Drafter. This
Agreement and the other Transaction Documents constitute the entire agreement of
the parties hereto with respect to the matters set forth herein. The rights and
remedies herein provided are cumulative and not exclusive of any remedies
provided by Law or any other agreement, and this Agreement shall be in addition
to any other guaranty of or collateral security for any of the Performance
Support Obligations. The provisions of this Agreement are severable, and in any
action or proceeding involving any state corporate or limited liability company
law, or any bankruptcy, insolvency, reorganization or other similar Law, if the
obligations of Performance Support Provider hereunder would otherwise be held or
determined to be avoidable, invalid or unenforceable on account of the amount of
Performance Support Provider’s liability under this Agreement, then,
notwithstanding any other provision of this Agreement to the contrary, the
amount of such liability shall, without any further action by Performance
Support Provider or Performance Beneficiary, be automatically limited and
reduced to the highest amount that is valid and enforceable as determined in
such action or proceeding. Any provisions of this Agreement that are prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. Each of the parties
hereto hereby agrees that no party hereto shall be deemed to be the drafter of
this Agreement.

Section 9. Expenses. Performance Support Provider agrees to pay on demand:

(a) all reasonable and documented out-of-pocket costs and expenses incurred by
Performance Beneficiary in connection with any amendment, restatement or
supplement of, or consent or waivers under, this Agreement, enforcement of, or
any actual or reasonably claimed breach of, or claim under, this Agreement,
including the reasonable fees and expenses of counsel incurred in connection
therewith and all accountants’, attorneys’, auditors’, consultants’ and other
agents’ fees and expenses incurred in connection with any of the foregoing or in
advising such Persons as to their respective rights and remedies under this
Agreement; and

(b) all stamp and other similar Taxes and fees payable or determined to be
payable in connection with the execution and delivery, and, if applicable,
filing and recording, of this Agreement, and agrees to indemnify and hold
harmless Performance Beneficiary against any liabilities with respect to or
resulting from any delay in paying or omission to pay such Taxes and fees;

provided, however, that so long as no Default or Event of Default has occurred
and remains continuing, Performance Support Provider’s obligation under this
Section 9 to pay the reasonable and documented attorneys’ fees and expenses
incurred by Performance Beneficiary shall be limited to paying the reasonable
and documented fees and expenses of one law firm selected by Performance
Beneficiary in its sole discretion; provided, further, however, that, for the
avoidance of doubt, such limitation shall not apply to any reasonable and
documented attorneys’ fees and expenses incurred by Performance Beneficiary
during the continuance of a Default or Event of Default even if such event
subsequently ceases to be continuing.

 

12



--------------------------------------------------------------------------------

Section 10. Indemnities by Performance Support Provider. Without limiting any
other rights that Performance Beneficiary may have hereunder or under applicable
Law, Performance Support Provider agrees to indemnify and hold harmless each
Lessee Indemnity forthwith and on demand from and against any and all damages,
losses, claims, liabilities and related costs and expenses (including all filing
fees, if any), including reasonable and documented attorneys’ fees and
disbursements (all of the foregoing being collectively referred to as
“Indemnified Amounts”) incurred by any of them and arising out of, relating to
or resulting from (but not including amounts that are expressly excluded from
Performance Support Obligations): (a) any breach by Performance Support Provider
(in any capacity) of any of its obligations or duties under this Agreement or
any other Transaction Document; (b) the untruth or inaccuracy of any
representation or warranty made by Performance Support Provider (in any
capacity) hereunder or under any other Transaction Document; (c) the failure of
any information provided to any such Lessee Indemnity by, or on behalf of,
Performance Support Provider (in any capacity) to be true and correct; (d) any
negligence or willful misconduct of Performance Support Provider (in any
capacity) arising out of, relating to, in connection with, or affecting any
transaction contemplated by the Transaction Documents; or (e) the failure by
Performance Support Provider (in any capacity) to comply with any applicable
Law, rule or regulation with respect to this Agreement or any other Transaction
Document to which it is a party, the transactions contemplated hereby or
thereby, the Performance Support Obligations or otherwise; provided, however,
notwithstanding anything to the contrary in this Section 10, excluding
Indemnified Amounts solely to the extent (x) resulting from the gross negligence
or willful misconduct on the part of such Lessee Indemnity as determined by a
final non-appealable judgment by a court of competent jurisdiction,
(y) resulting from a claim brought by Performance Support Provider or any
Covered Entity against a Lessee Indemnity for breach of such Lessee Indemnity’s
obligations under any Transaction Document as determined by a final
non-appealable judgment by a court of competent jurisdiction or (z) constituting
recourse with respect to a Customer Receivable by reason of bankruptcy or
insolvency, or the financial or credit condition or financial default, of the
related Customer.

Section 11. Addresses for Notices. The provisions of Section 21 (Notices) of the
MLS Intercreditor Agreement shall apply as if fully set forth herein.

[Signatures Follow]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

SPRINT CORPORATION By:  

/s/ Tarek A. Robbiati

Name: Tarek A. Robbiati Title: Chief Financial Officer MOBILE LEASING SOLUTIONS,
LLC By:  

/s/ Jeffrey P. Krisel

Name:  

Jeffrey P. Krisel

Title:   President